  Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 1 of 18 PageID# 2




                   IN THE UNITED STATES DISTRICT COURT FOR TH
                            EASTERN DISTRICT OF VIRGINIA                                   L                  fK\

                                     Alexandria Division                            .JUL -8 2019

                                                                                 CLERK, U.S. DISTRICT COURT
                                                                                    ALBWNDRIA^VIRGINIA
UNITED STATES OF AMERICA

              V.                                      Case No. l:19-MJ-308

LAWRENCE PAUL CHAMBERS,
                                                      UNDER SEAL
JONI MARIA METCALF,

MANUEL CHRISTOPHER THOMAS,

              Defendants.



                               AFFIDAVIT IN SUPPORT OF
                   A CRIMINAL COMPLAINT AND ARRF-ST WARRANTS

       I, Tyler C. Mensing, being first duly sworn, hereby depose and state as follows:
       1.     I have been a Special Agent("SA")with the Bureau of Alcohol,Tobacco, Firearms
and Explosives ("ATF") since October 2014. I am currently assigned to the ATF Washington
Field Division's Group II. My assignments include conducting criminal investigations of
individuals and entities for possible violations of federal laws, particularly those laws found m
Title 18 and Title 21 of the United States Code. Since working for ATF,I have graduated from
the Criminal Investigator Training Program and A IF Special Agent Basic Training in Glynco,
Georgia. Prior to joining ATF, I was a Deputy United States Marshal with the United States
Meirshals Service for approximately four (4) years. Prior to that, I was a police officer with the
Metropolitan Police Department of Washington, D.C.("MPD")for approximately one and a half
(L5) years.
   Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 2 of 18 PageID# 3




       2.     As an ATF agent,I have participated in investigations, which resulted in the arrests,

searches, and seizures of individuals and property. I have participated in the use ofcooperating
informants, undercover agents, pen register/trap and trace devices, video surveillance, GPS
tracking devices, search warrants, and audio surveillance, among other law enforcement
techniques. Additionally, I have participated in numerous controlled buys of firearms and
narcotics firom targets oflaw enforcement investigations. I have also been involved in proactive
and reactive cases. Based on my training and experience,I am familiar with the methods used in
furtherance ofa variety ofcriminal activities.

       3.      I submit this affidavit in support of a criminal complaint and arrest warrants
rhareing Uwrencc Paul CHAMBERS("CHAMBERS"),Joni Maria METCALF("METCALF"),
and Manuel Christopher THOMAS("THOMAS") with making felse statements with respect to
the purchase ofa firearm,in violation ofTitle 18, United States Code,Sections 924(aXl)(A)and
2,among other crimes.

        4.     The facts and information contained in this affidavit are based upon my training
and experience, personal knowledge, and observations during the course of this investigation, as
well as information and evidence obtained from other agents involved in this investigation. All
 observations I did not personally make were related to me by the individuals who made them, or
come from my review of records, documents, and other physical evidence obtained during the
 course of this investigation. This affidavit contains information necessary to support probable
 cause, and it is not intended to include each and every fact and matter observed by me or known
 to the government.
   Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 3 of 18 PageID# 4




                                      PROBABLE CAUSE


             a. Fireaims Purchases and Attempted Purchases

       5.       Through my training and experience, I am aware that federal law prohibits federal
firearms licensees("FFLs")from selling a firearm to a non-licensee purchaser "unless the [FFL]
records the transaction on a firearms transaction record, Form 4473." 27 C.F.R. § 478.124(a). I
am further aware that the law requires FFLs to retain "as a part ofthe required records, each Form
4473 obtained in the course of transferring custody of the firearms." 27 C.F.R. § 478.124(a).
Accordingly, any false statement a purchaser makes on a Form 4473 pertains to information an
FFL is required by law to maintain.

       6.       Based on a review of METCALF'S firearms transaction records, law enforcement
has determined that, between July 30,2018 and September 12,2018, METCALF purchased five
(5) fireaims on five (5) separate occasions from various FFLs, within the Eastern District of
Virginia,

        7.      For each ofthe firearms METCALF purchased from FFLs,she was required by law
to truthfully fill out ATF Form 4473. On each occasion,METCALF responded'*yes"to a question
on ATF Form 4473 that she was the actual buyer ofthe firearm listed for purchase. On Section
14 ofeach ATF Form 4473, METCALF certified by signature that her answers on the form were
'tme, correct, and complete," and that she understood that "making any false oral or written
statement,or exhibiting any false or misrepresented identification with respect to[the]transaction,
is a crime punishable as a felony under Federal law."
        8.       On or about August 10,2018,METCALF attempted to purchase a firearm from the
 FFL Sharpshooters, located in Lorton, Virginia, within the Eastern District of Virginia.
 Sharpshooters staff informed ATF that METCALF's purchase was denied because her behavior
   Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 4 of 18 PageID# 5




was suspicious and she was talking to an individual in the parking lot that arrived in a different
vehicle from METCALF. ATP obtained security surveillance footage of METCALF*s attempted

purchase at Sharpshooters. Your affiant reviewed the footage, which showed that a white
Chevrolet SUV arrived in the Sharpshooters parking lot and remained parked for several minutes
while no one exited the vehicle. Approximately twenty(20) minutes later, a white BMW sedan
arrived, and a black male dressed in a FedEx uniform exited the BMW and entered the front
passenger seat ofthe white Chevrolet SUV. METCALF then exited the white ChevroletSUV and
stood next to the open front passenger side door of the white Chevrolet SUV talking with the
occupant. METCALF then entered Sharpshooters,spent approximately three minutes in the store,
and retumed to her vehicle. Upon returning to her vehicle, METCALF continued to communicate
with the same individual occupying the front passenger seat through the open driver-side door.
Less than a minute after METCALF exited the store, she left her vehicle and retumed into the
store. After METCALF retumed into the store, she talked and texted on her cell phone. While
METCALF was still in the store,a salesperson walked through the parking lot and looked into the
white Chevrolet SUV,and nodded his head in what appeared to be an acknowledgement of the
black male in the front passenger seat of the vehicle. Approximately fifteen minutes later,
 METCALF left the store without purchasing a firearm or filling out an ATF Form 4473.
 METCALF retumed to her Chevrolet SUV and drove off with the black male still in her vehicle.
 The white BMW remained in the parking lot.

        9.      Approximately two hours later, the same White Chevrolet SUV retumed to the
 Sharpshooters parking lot and parked. The same black male in the FedEx uniform exited the
 Chevrolet SUV and retumed to the white BMW sedan carrying a white plastic bag that appeared
 to contain an item and then drove off. Your affiant notes that,approximately thirty minutes before
   Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 5 of 18 PageID# 6




the Chevrolet SUV returned and dropped offthe black male with the white plastic bag,METCALF
had purchased a Glock 17,9mm,semi-automatic pistol, bearing serial number("S/N**)BGYL233
from the PEL Quantico Tactical, which was located approximately twenty minutes from
Sharpshooters, in Woodbridge, Virginia, within the Eastern District of Virginia.
       10.     Sharpshooters also provided ATE with the surveillance video footage from a
firearms purchase by METCALE at the EEL, on July 30, 2018. Your affiant reviewed the
surveillance video and confirmed that METCALE was the individual depicted in the attempted
transaction.

       11.     Further investigation revealed that, METCALE purchased three(3)firearms from
Quantico Tactical, within an eight(8)day period in August 2018. In total, METCALE spent over
$1,400 to purchase firearms, magazines and airununition from Quantico Tactical. ATE
investigation determined that METCALF was a FedEx employee until the spring of2018,and that
Golden Triangle hired METCALF in July 2018 as a part-time employee. As a cleaning
ambassador at Golden Triangle, METCALE made approximately $13.25 per hour.
        12.    On August 18, 2018, METCALF purchased a Smith & Wesson, model M&P 9
Shield 2.0,9mm,semi-automatic pistol,from Quantico Tactical. The receipt showed METCALE
 paid $469.44 in cash for the firearm and a box Sig Sauer 9mm ammunition. The general manager
 advised that METCALE was on her cell phone speaking with someone during her time in the store.
 The salesperson who handled METCALF's purchase stated that,after METCALF was advised of
 the higher listed civilian price on the Smith & Wesson pistol, METCALE stated that she needed
 to get more cash and left the store for approximately twenty minutes. METCALE then returned to
 the store to complete the paperwork for the firearm.
   Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 6 of 18 PageID# 7




         b.    Recovery of Firearms Purchased bv METCALF

         13.   Approximately eleven (11) days after METCALF purchased a Clock 42, .380
caliber, semi-automatic pistol, bearing S/N ACPV873, from Quantico Tactical, officers of the
Metropolitan Police Department in Washington,D.C.("MPD")recovered the firearm from behind
an apartment complex on Chesapeake Street SE,in Washington,D.C. The firearm was recovered
from the flight path ofa foot pursuit ofTHOMAS who,at the time, was consuming marijuana in
a public space. During a search incident to arrest, MPD recovered a clear firearm magazine with
ammunition in THOMAS's pocket. THOMAS waived his Miranda rights and consented to a post-
arrest interview with an MPD Detective. THOMAS stated that he received the firearm from
METCALF and an acquaintance known only to THOMAS as "Lawrence." ATF agents later
determined that THOMAS was referring to CHAMBERS,METCALF's boyfiiend. CHAMBERS
has a D.C. driver's license with a listed address on Longfellow Street NW,in Washington,D.C.
         14.   In addition, approximately three months after METCALF purchased a Ruger,
model LCP,.380 caliber, semi-automatic pistol bearing S/N 371820475 from DEGS Guns and
Ammo at the Fredericksburg Gun Show,in Fredericksburg, Virginia, within the Eastern District
of Virginia, the firearm was recovered by the Alexandria Police Department firam a convicted
felon.

         15.   Based on my training and experience, the recovery of firearms purchased by
METCALF from other individuals,including one outside the state ofVirginia,in such a short time
is indicative ofan individual who is involved in fireaims trafficking.

         c.    ATF Surveillance of METCALF and CHAMBERS

         16.   On September 6,2018, ATF agents received information about a suspected straw
 purchase by METCALF, on August 22, 2018, from SpecDive Tactical, an FFL located in
   Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 7 of 18 PageID# 8




Alexandria, Virginia, within the Eastern District of Virginia. During this purchase, METCALF
special ordered a ftrearm from SpecDive and her behavior during the interaction led the storeowner
to believe that she was straw purchasing a firearm. METCALF ordered a Century Arms Draco,
NAK-9,9mm,semi-automatic pistol bearing S/N RONVMB71814152. METCALF provided an
address on Antrim Circle in Dumfries, Virginia. METCALF paid $761.16 in cash for the firearm
at the time she placed the order. Prior to coming into the store, METCALF called SpecDive to
inquire about the availability of the firearm. While METCALF was on the phone with the store,
the owner could overhear a male's voice in the background talking to METCALF about the
firearm. Once in the store, METCALF was on the phone, and she was overheard saying,"I am
ordering it right now." METCALF was informed that she would be contacted once the firearm
had been delivered to the store.

        17.    On September 11,2018, METCALF returned to SpecDive Tactical, and filled out
the ATF Form 4473 for the purchase ofthe special ordered Century Arms Draco firearm, but the
background check was delayed and SpecDive informed her to retrieve the firearm from them the
following day.

        18.      On September 12, 2018, ATF agents conducted surveillance at SpecDive and
observed METCALF walk into SpecDive Tactical by herself to pick up the firearm.
 Approximately ten minutes later, a white BMW 750i with Maryland license plate 7CY6593 was
 observed idling in the parking lot of the building adjacent to SpecDive Tactical. The vehicle
 appeared identical to the white BMW depicted on Sharpshooters surveillance footage from August
 10, 2018- Further investigation revealed that the white BMW is registered to CHAMBERS
 mother. SpecDive*s surveillance footage showed METCALF enter SpecDive Tactical and talk on
 her cell phone while she was in the store. METCALF signed the ATF Form 4473 and left the store
   Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 8 of 18 PageID# 9




in possession ofthe fireann. She returned to the white Chevrolet Tahoe that appeared identical to
the Chevrolet vehicle" depicted on Sharpshooters surveillance footage from August 10, 2018.
METCALF drove out ofthe parking lot, and the white BMW 750i drove out ofthe parking lot of
the adjacent building and followed METCALF's white Chevrolet Tahoe.
       19.     The white Chevrolet Tahoe and the white BMW 750i drove south into the parking

lot ofa condominium complex located in Alexandria, Virginia,and parked. CHAMBERS exited
the white BMW 750i and entered the passenger seat of METCALF's Chevrolet Tahoe. After
approximately five minutes,CHAMBERS exited METCALF's Chevrolet Tahoe and walked back
to his own vehicle. METCALF and CHAMBERS then drove offfrom the parking lot separately.
        d.     Interview of METCALF

        20.    On September 12,2018,approximately thirty minutes after leaving SpecDive with
the firearm, METCALF consented to a voluntary interview with ATF and MPD. During the
interview,METCALF stated that she was approached by"Manny,"an individual known to agents
to be THOMAS,to purchase firearms for THOMAS and CHAMBERS. METCALF stated that
she agreed to purchase the firearms for THOMAS and CHAMBERS. METCALF stated
 CHAMBERS is her boyfiiend and that she met CHAMBERS when she worked at FedEx.
 METCALF acknowledged that she had met with CHAMBERS earlier that day. METCALF
 admitted that she purchased four firearms for CHAMBERS and THOMAS. METCALF stated
 that she purchased two of the firearms for CHAMBERS and purchased two of the firearms for
 THOMAS. METCALF stated that CHAMBERS had previously told her about THOMAS being
 arrested in Washington, D.C. with one ofthe firearms she purchased for THOMAS. METCALF
 stated that CHAMBERS still had the two firearms she purchased for him,and that CHAMBERS
 lives with his mother in Maryland.
  Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 9 of 18 PageID# 10




      21.     METCALF explained how the firearms purchases occurred. For the two purchases

for CHAMBERS, he provided METCALF with just enough cash to purchase the firearm on the
day ofeach purchase. CHAMBERS would instruct METCALF on which firearm to purchase and
meet METCALF in Virginia to take possession ofthe firearm. For the first firearm purchase for
THOMAS, THOMAS provided METCALF enough cash for the cost of the firearm plus an
additional $250 in profit. For the second firearm METCALF purchased for THOMAS,he gave
her enough cash to purchase the firearm,and he told METCALF that he would pay her extra later
for that firearm. For two of the firearms purchases, METCALF stated that CHAMBERS and
THOMAS accompanied her to the FFL. METCALF was shown a photograph ofTHOMAS,who
she identified as "Manuel".

       22.    Following the interview, METCALF consented to a search of her vehicle, a white
Chevrolet Tahoe previously identified by agents, as well as her cellphone and residence. Inside
the vehicle, ATF found the purchased firearm hidden in a TV box and a rose-gold Apple iPhone.
       e.     Interview ofChambers

     23. On September 12, 2018, approximately forty-five minutes after following
METCALF*s vehicle from SpecDive, the Montgomery County Police Department (MCPD)
stopped and arrested CHAMBERS for driving on a suspended license. At the time,CHAMBERS
 was in possession of a Washington, D.C. driver's license, listing his address as being on
 Longfellow Street in Washington, D.C., and the BMW he was driving in was registered to his
 mother in Silver Spring, Maryland.

        24.    Following his anest,CHAMBERS waived his Miranda rights and agreed to speak
 with an ATF agent and MPD Detective. During his interview, CHAMBERS stated that he has
 known METCALF since he started working at FedEx in the spring of2016. CHAMBERS stated
  Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 10 of 18 PageID# 11




that METCALF quit FedEx in or around July 2018,but he confirmed that he still works at FedEx.
CHAMBERS stated that METCALF usually drives a white Chevrolet Tahoe. CHAMBERS stated
that he and METCALF talk on the phone occasionally.

       25.     CHAMBERS stated that he currently lives with his sister in Washington, D.C. at

the address on Longfellow Street, NW and had been living there for the last eight months.
CHAMBERS stated that he stayed at his mother's house,in Silver Spring,Maryland,on September
11,2018 and confirmed that, prior to moving in with his sister, he had lived with his mother in
Silver Spring, Maryland since approximately 2000. CHAMBERS further stated that he drives a
white BMW 750i that is owned by his mother, and his mother is the only other person that drives
the vehicle.

       26.     CHAMBERS claimed that he met up with METCALF on September 12, 2018,
because she called earlier that morning and asked for money for lunch and parking. CHAMBERS
stated that METCALF texted him to meet her at 5710 General Washington Drive, which is the
address ofSpecDive Tactical. CHAMBERS stated that METCALF arrived before him in the white
Chevrolet Tahoe, and said that she needed to go get something. CHAMBERS stated that
 METCALF then called him and told him to follow her,and they both drove to a nearby apartment
 complex. CHAMBERS stated that he got in METCALF's car and gave her $30 and then he left.
        27.     An ATF agent showed CHAMBERS screen shots from the surveillance footage at
 Sharpshooters on August 10,2018. After viewing the screen shots, CHAMBERS claimed that he
 was on his way to work and met METCALF in the parking lot to get marijuana from her.
 CHAMBERS stated that METCALF went into the store to attempt to purchase a fireann, then
 came out of the store and they went to another firearms store together, where METCALF
 purchased a firearm. CHAMBERS said they then returned together. CHAMBERS claimed that

                                               10
 Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 11 of 18 PageID# 12




when he exited METCALF's car he was carrying a bag ofclothes that METCALF had purchased

for him.


       28.       CHAMBERS further stated that he introduced METCALF to "Manny",known by

law enforcement to be THOMAS, and that "Manny" lives at the Chesapeake Apartments in
Washington,D.C. CHAMBERS positively identified THOMAS"as Manny" in a photograph.
       f.        Interview of CHAMBERS' Mother

       29.       On September 12, 2018, an ATF SA and MPD Detective interviewed
CHAMBERS* mother ("CM'*) at her residence, located on Beaverwood Lane in Silver Spring,
Maryland. CM stated that she has been living in her current residence for approximately 16 years.
CM stated that she had last seen CHAMBERS that morning since she believed he had spent the
prior night at her residence. CM stated that CHAMBERS occasionally stayed at her residence.
       30.       CM provided law enforcement written consentto search CHAMBERS'room in her
residence. There an ATF agent observed and took photographs of a FedEx uniform shirt in
CHAMBERS' room that matched the one worn by the black male seen on Sharpshooters
surveillance footage exiting the white BMW,on August 10, 2018, and worn by CHAMBERS
while inside Sharpshooters, on July 30,2018.

        31.      On September 14,2018,CM confirmed that the only two people who have access
to the white BMW 750i are herselfand CHAMBERS.

           e.    Preliminarv Analysis of METCALF's CeUphnne and Review of Surveillance
           Video Footage from Sharpshooters

           32.    METCALF consented to a search of the rose-gold iPhone recovered from her
 vehicle by ATF and provided agents with the passcode to unlock the phone. METCALF's phone
 listed one ofher contacts — phone number 202-714-9848 — as"Los Baby." METCALF previously

                                                11
 Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 12 of 18 PageID# 13




told agents that she referred to CHAMBERS as "Los". The "Los Baby" contact also had a photo
associated with it that agents positively identified as CHAMBERS. Additionally, the 202-714-
9848 number is associated with CHAMBERS in law enforcement databases.

       33.     Security video footage from Sharpshooters, on July 30, 2018, the same day
METCALF purchased a Smith & Wesson 9mm semi-automatic pistol, showed that METCALF
entered Sharpshooters at approximately 4:20 p.m.^ with her cell phone in her left hand and shortly
thereafter spoke with a salesperson. At approximately 4:23 p.m., a man visually identified fix)m
the footage by your affiant as CHAMBERS,entered the store dressed in a FedEx umform and
looked at several display cases. At approximately 4:25 p.m., while looking at the display case in
the comer closest to the register, CHAMBERS pulled his cell phone torn his right pocket and
began typing. Agents identified the cell phone CHAMBERS is using in the video as the same cell
phone that was seized from CHAMBERS incident to his arrest on September 12, 2018.
CHAMBERS then resumed looking at the firearms in the display cases. At approximately 4:27
p.m., CHAMBERS was speaking with someone on his cell phone. At approximately 4:28 p.m.,
CHAMBERS looked at an extended firearm magazine. Atapproximately 4:29 p.m.,CHAMBERS
began speaking with someone on his cellphone and then walked out ofthe store. At approximately
4:34 p.m., a man visually identified from the footage by your affiant as THOMAS,entered the
store and began looking at firearm display cases. At approximately 4:35 p.m., METCALF began
 looking at and typing on her cell phone,while THOMAS was Standing over a firearm display case
 that was in the comer closest to the register,the same case that CHAMBERS spent several minutes



 * The time listed on the security video is only approximate and is based on the in-house
 surveillance system at Sharpshooters. However,the time ofthe text messages is accurate to the
 minute and second,as these times are based on UTC as set by the cell-phone provider.
                                                 12
             Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 13 of 18 PageID# 14




            looking at earlier while on his own cell phone. At approximately 4:36 p.m., METCALF quickly
            glanced to her left at THOMAS while THOMAS was looking at the display case and then
            THOMAS left the store.

                    34.   Forensic analysis of METCALF*s cellular device revealed a text message

            conversation between METCALF and CHAMBERS that began at 4:29 p.m.,on July 30,2018,the

            same day that the aforementioned firearm was purchased. METCALF sent the text messages to
            CHAMBERS while she was in Sharpshooters. Based on the video surveillance footage, an
            interview with METCALF,and analysis ofthe relevant text messages,there is probable cause to
            believe that the pronoim "he" in the below text conversation is a reference to THOMAS. The
            following text conversation occurred at approximately the same time that METCALF,
            CHAMBERS, and THOMAS were in Sharpshooters on the day METCALF purchased the
            aforementioned firearm:




Direction    Time                 Party                Description

Outgoing     7/30/20184:29:10     From:+12028830483    They need to know which one because they have to run the serial of
             PM(UTC-4)                                 the one Fm getting

Incoming      7/30/2018 4:29:33   From:+12027149848    Ok he in there looking
              PM(UTC-4)           Los Baby ©^

Incoming      7/30/2018 4:29:45   From:+12027149848    Just act like u looking around or sumin
              PM(UTC-4)           Los Baby ©V

Incoming      7/30/2018 4:30:56   From: +12027149848   Smith and Wesson 409mm
              PM(UTC-4)           Los Baby ©V

Incoming      7/30/2018 4:31:04   From: +12027149848   Its $299 300 fr
              PM(UTC-4)           Los Baby ©V

Incoming      7/30/20184:31:08    From:+12027149848    Lookfordat
              PM(UTC-4)           Los Baby ©V


                                                            13
            Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 14 of 18 PageID# 15




Incoming    7/30/2018 4:31:29    From: +12027149848    Its $299
            PM(UTC^)             Los Baby ©IP

Incoming    7/30/2018 4:31:33    From:+12027149848     Tell him that
            PM(UTC-4)            Los Baby ©IP

Outgoing    7/30/20184:31:37     From:+12028830483     Ok
            PM(UTC-4)

Incoming    7/30/20184:36:49     From:+12027149848 S&W shield 9mm
            PM(UTC-4)            Los Baby ©IP

Incoming    7/30/20184:36:51     From:+12027149848     Did you see it
            PM(UTC-4)            Los Baby ©IP

Outgoing    7/30/20184:37:13     From:+12028830483 In the end stand it
            PM(UTC-4)

Incoming    7/30/2018 4:37:33    From:+12027149848     Do it say the price $299?
            PM(L)TC-4)           Los Baby ©IP

Incoming    7/30/2018 4:37:42    From:+12027149848     Send a picture of it
            PMGJTC-4)            Los Baby ©IP

Outgoing    7/30/2018 4:37:51    From:+12028830483 399
            PM(UTC-4)

Incoming    7/30/2018 4:38:04    From:+12027149848 No it say $299
            PM(UTC-4)            Los Baby ©IP

Incoming    7/30/20184:38:14     From:+12027149848 Hejust seen it
            PM(UTC-4)            Los Baby ©IP

Outgoing     7/30/2018 4:38:24   From:+12028830483 I don't see it
             PM(UTC-4)

 Incoming    7/30/2018 4:38:35    From:+12027149848     Its over the in the comer part
             PM(UTC-4)            Los Baby ©IP

 Incoming    7/30/20184:39:12     From: +12027149848    Tell dem ask for it
             PM(UTC-4)            Los Baby ©IP

 Incoming    7/30/20184:39:26     From: +12027149848 S&W shield 9mm
             PM(UTC-4)            Los Baby ©IP



                                                             14
             Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 15 of 18 PageID# 16




Incoming    7/30/20184:39:29      From:+12027149848     Tell them that
            PM(UTC-4)             Los Baby

Incoming     7/30/2018 4:39:32    From: +12027149848    Its $299
             PM(UTC-4)            Los Baby ©V



                   35.     Further review ofthe security video from July 30,2018 at Sharpshooters, showed
            that, at approximately 4:41 p.m., a salesperson showed METCALF what appears to be a Clock
            firearm. METCALF then looked at and typed on her cell phone several times between
            approximately 4:43 p.m. and 4:45 p.m. while looking at the same display cases viewed by both
            CHAMBERS and THOMAS. At approximately 4:46 p.m., METCALF walked back towards the
            comer ofthe store where the restrooms are located. The text conversation continued:
Party        Description          Party                 Description

Outgoing     7/30/20184:40:19     From:+12028830483     I don*t see it
             PM(UTC-4)

Incoming     7/30/20184:40:46     From:+12027149848      He bouta come in dere
             PM(UTC-4)            Los Baby©V

Incoming     7/30/20184:40:59     From:+12027149848      How u cant see it young
             PM(UTC-4)             Los Baby ©V

 Incoming     7/30/2018 4:41:17    From:+12027149848     Just look at where he goes
              PM(UTC^)             Los Baby ©V

 Incoming     7/30/2018 4:46:24    From: +12027149848    Got it?
              PM(UTC-4)            Los Baby ©V

 Outgoing     7/30/20184:48:49     From:+12028830483     Yes
              PM(UTC-4)




                    36.     At approximately 4:48 p.m.,THOMAS walked back into the store and looked at
             the same display case that he observed earlier, which is located in the comer closest to the
             register. At approximately 4:49 p.m., METCALF walked around the comer from where the
                                                               15
             Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 16 of 18 PageID# 17




        restrooms are located and glanced in the direction ofTHOMAS and the display case closest to
           him. She then stood a few feet behind THOMAS and looked at the same display case for a few

           seconds before she walked away. THOMAS then appeared to ask a salesperson where the
           restroom was located and a salesperson directed him towards the same comer that METCALF
           had just left. While THOMAS was in the restroom area, METCALF walked over to the same
           display case that TTIOMAS previously viewed and looked inside the display case. At
           approximately 4:50 p.m., METCALF pointed to a firearm in that display case while speaking
            with a salesperson. At the same time,THOMAS walked back from the restroom area and paused
            at several different display cases, while METCALF spoke with the salesperson. At
            approximately 4:50 p.m.,a salesperson retrieved a Smith & Wesson pistol from the display case
            METCALF had watched THOMAS view in the comer closest to the register and set it down on
            the top ofthe glass. METCALF picked up the Smith & Wesson firearm for only a few seconds
            but did not appear to manipulate it. At approximately 4:52 p.m.,a salesperson placed the Smith
            & Wesson pistol into a cardboard Smith & Wesson box. At approximately 4.53 p.m.,
            METCALF glanced at THOMAS several times while he looked inside a different display case.
            At approximately 4:54 p.m.,THOMAS left the store. Between approximately 4:55 and 4:59
            p.m., METCALF looked at and typed on her cell phone several times. The text conversation
            continued:

Direction    Time                 Party               Description

Incoming      7/30/2018 4:49:39   From:+12027149848   Get sum tacos for it 2
              PM(UTC-4)           Los Baby

Outgoing      7/30/2018 4:50:22   From:+12028830483   They cost like 40
              PM(UTC-4)

Incoming      7/30/2018 4:50:32   From:+12027149848    Ok
              PM(UTC-4)           Los Baby ©V

                                                            16
            Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 17 of 18 PageID# 18




Incoming   7/30/2018 4:50:34   From: +12027149848    Get it
           PM(UTC-4)           Los Baby

Outgoing   7/30/20184:50:38    From:+12028830483     Ok
            PM(UTC-4)

Outgoing    7/30/20184:53:28   From:+12028830483     ril be there shortly
            PM(UTC-4)

Incoming    7/30/20184:56:34   From:+12027149848      How its going ?
            PM(UTC-4)          Los Baby ©V



                  37.    At approximately 4:59 p.m., METCALF paid cash for the firearm. At
           approximately 5:00 p.m., a salesperson placed the cardboard box containing the firearm into a
           white plastic bag with a Sharpshooters logo. At approximately 5:01 p.m.,a salesperson placed a
           box ofammunition in the white plastic bag. METCALF purchased the ammunition in a separate
           transaction fi:om the firearm and paid in cash for the ammunition. Based on my traimng and
           experience, I know that individuals engaging in illicit activities sometimes use code words to
           disguise their criminal conduct. In this case,'tacos"appears to be a term for bullets or ammumtion
           because communications regarding "tacos" correspond with this and previous purchases of
           ammunition. METCALF left the store carrying the white plastic bag with the firearm and
           ammunition inside at approximately 5:02 PM.

                  38.      Based on my training and experience, I know that the firearms discussed in this
           affidavit constitute firearms, pursuant to Title 18,United States Code,Section 921(a)(3), were not
           manufectured in the State of Virginia and, therefore, the firearms traveled in, and/or affected
           interstate conunerce.




                                                              17
 Case 1:19-cr-00286-LO Document 2 Filed 07/08/19 Page 18 of 18 PageID# 19




                                       CONCLUSION


        Based on the foregoing facts, I submit that there is probable cause to believe CHAMBERS,

METCALF and THOMAS made false statements in relation to the purchase of a firearm, on or

about July 30,2018,in violation of 18 U.S.C. §§ 924(a)(1)(A) and 2.



                                                     Respec^lly submitted



                                                           Mensing
                                                     Jpecial Agent
                                                     Bureau of Alcohol, Tobacco, Firearms and
                                                     Explosives


Subscribedmd swom to before me
This            of July, 2019.

                    /s/
       John F. Anderson


United States Magistrate Judge




                                                18
